Digitally signed by
                                                                        Reporter of Decisions
                       Illinois Official Reports                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                                                                        Date: 2019.06.03
                               Appellate Court                          11:43:26 -05'00'




                    In re K.M., 2019 IL App (1st) 172322



Appellate Court   In re K.M., a Minor (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. K.M., Respondent-Appellant).



District & No.    First District, Third Division
                  Docket No. 1-17-2322



Filed             February 20, 2019



Decision Under    Appeal from the Circuit Court of Cook County, No. 15-JD-60333; the
Review            Hon. Donna L. Cooper, Judge, presiding.



Judgment          Reversed and remanded with directions.


Counsel on        James E. Chadd, Patricia Mysza, and Kieran M. Wiberg, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Veronica Calderon Malavia, and Kathryn A. Schierl, Assistant State’s
                  Attorneys, of counsel), for the People.



Panel             JUSTICE COBBS delivered the judgment of the court, with opinion.
                  Justices Howse and Ellis concurred in the judgment and opinion.
                                                OPINION

¶1       Minor-respondent K.M. was adjudicated delinquent for residential burglary and sentenced
     to 18 months’ probation. On appeal, K.M. contends that the trial court erred in denying his
     motion to suppress physical evidence and his custodial statement. For the reasons that follow,
     we reverse and remand.

¶2                                        I. BACKGROUND
¶3       On October 19, 2015, the police suspected K.M. was involved in a residential burglary and
     later arrested him on his porch. The State subsequently filed a three-count petition for
     adjudication of wardship and charged K.M. with (1) residential burglary, (2) burglary, and
     (3) theft of property with a value exceeding $500, including, inter alia, a television. K.M. filed
     a motion to quash his arrest and to suppress evidence seized as a result of an alleged illegal
     search. Testimony at the suppression hearing and trial was essentially the same and is
     summarized in relevant part below.
¶4       At the December 19, 2016, suppression hearing, Detective Grossman testified that the
     Sauk Village Police Department received an anonymous call on October 19, 2015, around
     12:18 p.m. from an individual who reported seeing people enter the residence at 22438 Yates
     Avenue, with items, particularly a television. 1 The police department opened a burglary
     investigation. Grossman traveled to the Yates Avenue address. Upon arrival, Grossman spoke
     to the first responding officer, Officer Howard. Grossman and Howard conducted a search of
     the area surrounding the residence including the garbage cans located on the driveway and the
     detached garage.2 According to Grossman, the garbage can was not covered with a lid.
¶5       That same afternoon, Sauk Village police received another call reporting a burglary. The
     caller, later identified as Frank Host, stated that he had returned home and discovered
     computer accessories, personal documents, and a large flat-screen television were missing.
     Another officer responded to the call and recorded a statement including the victim’s identity
     and a description of the missing items.
¶6       After receiving notice of the call, Grossman and Howard further examined the contents of
     what they had observed in the garbage. According to Grossman, the garbage was full, but he
     could identify documents in the garbage that belonged to the victim. He further testified that he
     did not have to manipulate the garbage in any way to see the victim’s name on the documents.
     The officers then returned to the garage and found items matching the description of the stolen
     items. They removed these items from the garage and knocked on the door of the residence. No
     one answered the door; however, Grossman noticed people peeking out of the window.
     Grossman further testified that a short time later another person arrived at the residence and
     then alerted the owner of the home, Africa Campbell, who arrived at the residence shortly
     after.3

         1
            The caller called multiple times during the investigation directing the police to 22438 Yates
     Avenue.
          2
            A third officer, Sergeant Mieczak, was also present at the residence. The record is unclear as to
     his involvement in the investigation because he did not testify at the hearing.
          3
            The record is unclear who made contact with Africa Campbell.

                                                    -2-
¶7         Campbell identified herself, and the officers explained their presence at her house.
       Campbell then entered the home. She returned to the outside carrying a large flat-screen
       television. She also brought outside K.M. and two other individuals from inside the house.
       Grossman testified that they then arrested K.M. “[b]ased on the totality of the circumstances,
       the residential burglary report that [they] had, the description provided by the anonymous
       caller, and the items recovered.” At no point did the officers obtain a search warrant or an
       arrest warrant.
¶8         Officer Howard testified that at approximately 12:14 p.m. on October 19, 2015, he
       responded to a dispatch call that took him to 22438 Yates. Upon arrival, he waited for backup.
       It was relayed to him that that the officers on the scene were to search for individuals. 4 In the
       process of their search they received another call from dispatch about a man reporting a
       burglary. Officer Howard’s sergeant spoke with Frank Host, the victim of the burglary, and
       determined that the items taken were documents including a passport, bank statements, a black
       television, a black laptop, and a black external hard drive. With this new information, Howard
       and the other officers walked up the driveway toward the back and the side of the residence.
       Howard saw a garbage can with a black box on top of the garbage can. He opened the black
       box and found the victim’s passport and documents with the victim’s address inside the black
       box.
¶9         After searching the garbage can, Howard went to the detached garage and entered through
       an open side door. Once inside, he spotted a black laptop with an external hard drive in the
       rafters of the garage. He retrieved the laptop and the hard drive before attempting to make
       contact with the people inside the residence. Howard did not recall how contact was attempted
       but further testified that the woman who occupied the residence eventually made contact with
       the officers. Grossman then relayed “the case status and what was going on” to the woman. She
       responded by going inside the front door of the residence. Howard and the officers stayed
       outside and never went into Campbell’s home.
¶ 10       Howard testified that Campbell reappeared holding a large flat-screen television, which
       she turned over to the officers. The television matched Host’s description of his missing
       television. Howard made an in-court identification of K.M. and further testified that K.M.
       matched the description of the possible burglars of the victim’s home. On cross-examination,
       Howard testified that while searching the garbage and the garage he did not see anyone enter or
       leave the residence.
¶ 11       Campbell testified as follows. She is K.M.’s mother, and on October 19, 2015, she lived at
       22438 Yates. She lived with her brother, six children, and her niece. Her yard was fully
       enclosed by a fence, including the garage and the area next to the driveway where her garbage
       cans are located. When the police first arrived at her home, she was in South Holland that
       morning with her friend. Grossman spoke with her over the phone, and he stated that there
       were burglary suspects inside of her home and told her to come home in 10 to 15 minutes or
       else he would kick in her door. When she arrived, she spoke with the officers outside of her
       home but she denied giving the officers consent to search her property.
¶ 12       At the conclusion of the hearing, the motion to suppress was allowed in part and denied in
       part. The court stated:


          4
           The record is unclear who gave Howard these instructions.

                                                   -3-
                   “So as to the portion as to the garbage can and what was seen in the garage I’ll grant
               your motion to suppress that evidence; however, we have the officer testifying that the
               mother comes home, they tell her what happened, she goes in the house, she brings out
               a TV, and then subsequently she brings out the minor. That part of the motion will not
               be suppressed. I’ll allow that evidence as to the TV and the arrest of the minor.”
¶ 13        On February 10, 2017, K.M. filed a motion for reconsideration of the court’s ruling on his
       motion to suppress. The State agreed with the court’s prior ruling that the evidence from the
       garbage can and the garage were properly suppressed. K.M.’s counsel argued that K.M.’s
       mother had been threatened and coerced by the police and therefore the television and K.M’s
       subsequent arrest must also be suppressed. The trial court denied K.M.’s motion.
¶ 14        The testimony at trial was consistent with the testimony at the suppression hearing. 5 At
       trial, Grossman further testified that, after K.M.’s arrest, he spoke with K.M. at the police
       station. Grossman presented K.M. with a preprinted form containing Miranda warnings (see
       Miranda v. Arizona, 384 U.S. 436 (1966)). He read K.M. his Miranda warnings and observed
       K.M. sign the form. K.M. agreed to speak with Grossman and told him that he entered Host’s
       house and took property.
¶ 15        The trial court adjudicated K.M. delinquent based on the residential burglary and theft
       charges. K.M. subsequently filed a motion “to reconsider adjudicatory findings” and for a new
       trial. The trial court denied K.M.’s motion for a new trial but vacated the finding of
       delinquency based on the theft charge. Thus, K.M. was adjudicated delinquent based on the
       residential burglary charge and sentenced to 18 months’ probation. This appeal followed.

¶ 16                                           II. ANALYSIS
¶ 17       On appeal, K.M. argues that the trial court erred when it denied his motion to suppress both
       physical evidence and his custodial statement because they were obtained as a direct result of
       an illegal search.
¶ 18       When reviewing a lower court’s ruling following a suppression hearing, the appellate court
       may consider both the evidence produced at the hearing and the evidence presented at the
       subsequent trial. People v. Kidd, 175 Ill. 2d 1, 25 (1996). We will not reverse the trial court’s
       factual findings unless they are against the manifest weight of the evidence; however, we
       review the ultimate question of whether evidence should be suppressed de novo. People v.
       Pitman, 211 Ill. 2d 502, 512 (2004).
¶ 19       The fourth amendment of the United States Constitution ensures the “right of the people to
       be secure in their persons, houses, papers, and effects, against unreasonable searches and
       seizures.” U.S. Const., amend. IV; see also Elkins v. United States, 364 U.S. 206, 213 (1960)
       (noting that the fourth amendment applies to state officials through the fourteenth
       amendment). The amendment protects individuals and not specific locations. Pitman, 211 Ill.
       2d at 514. Accordingly, wherever an individual personally holds a reasonable expectation of
       privacy, that individual is entitled to be free from unreasonable government intrusion. People
       v. Gherna, 203 Ill. 2d 165, 176 (2003). “The curtilage, that is, the land immediately
       surrounding and associated with the home, has been considered part of the home itself for
       fourth amendment [purposes].” People v. McNeal, 175 Ill. 2d 335, 344 (1997). Therefore,

          5
           The trial was conducted on May 18, 2017.

                                                   -4-
       “[t]he government cannot search a home and its curtilage absent a warrant or some exception
       to the warrant requirement.” Pitman, 211 Ill. 2d at 518.
¶ 20       K.M. contends that his arrest was due to law enforcement’s exploitation of illegally
       obtained evidence. Specifically, he asserts that Campbell’s delivery of the television, his
       arrest, and his confession were fruits of an illegal search. The State does not dispute that the
       search of the property was an illegal search of the curtilage of the home. The State argues,
       however, that the arrest was proper because the officers had independent probable cause to
       believe that a crime had been committed by someone in the house prior to any illegal search.
       Alternatively, the State argues that Campbell was not induced to produce the television
       because of the illegally seized evidence obtained by the police.

¶ 21                                   A. Independent Probable Cause
¶ 22       The State argues that the officers had independent probable cause to support K.M.’s arrest
       on his porch. The State posits there was enough information to satisfy the probable cause
       requirement because the victim’s phone call corroborated the anonymous call that a burglary
       had occurred and K.M. matched the anonymous caller’s description. K.M. responds that the
       anonymous call and the reported burglary are insufficient to support a finding of probable
       cause. We agree with K.M.
¶ 23       Probable cause exists when the facts known to the officer at the time of the arrest are
       sufficient for a reasonably cautious person to believe that the arrestee has committed a crime.
       People v. Wear, 229 Ill. 2d 545, 563-64 (2008). The existence of probable cause depends upon
       the totality of the circumstances at the time of the arrest. Id. The court deals with probability
       when assessing probable cause. People v. Love, 199 Ill. 2d 269, 279 (2002).
¶ 24       In the context of tips forming the basis for probable cause, a reviewing court considers the
       informant’s “veracity, reliability, and basis of knowledge.” People v. Sparks, 315 Ill. App. 3d
       786, 792 (2000). The anonymous tip must provide some indicia of reliability; otherwise the
       police officers are forced to conduct additional investigation to verify the information or may
       not respond to the tip. Id. at 793. Ordinarily, information from a “concerned citizen” is
       considered more credible than information from a paid informant or a person who provided
       information for personal gain. People v. Linley, 388 Ill. App. 3d 747, 750 (2009).
¶ 25       Recently in People v. Lopez, 2018 IL App (1st) 153331, this court analyzed the reliability
       of a tip of unknown origin. In Lopez, the arresting officer received information from another
       officer about “a DUI driver” in a black Ford Expedition with a partial plate number of “NZ 1.”
       Id. ¶ 4. The officer spotted a black Expedition with a plate beginning with “N 211” Id. ¶ 5.
       Although the driver of the Expedition had not committed any traffic violations, the officer
       turned on his emergency lights and immediately pulled the Expedition over. Id. The officer
       examined the defendant’s state identification, determined that it was not valid, and arrested
       him. Id. ¶ 6. The arresting officer did not know the identity of the drunk driver from the tip, nor
       was he aware of the time frame between the initial report of drunk driving and his traffic stop.
       Id. ¶ 4. The trial court denied defendant’s motion to quash the arrest and suppress the evidence.
       Id. ¶ 7.
¶ 26       In reversing the conviction, the appellate court found that “where there is no evidence that
       the tipster gave a name or contacted the police through an emergency number, ‘the tip must be
       treated as an anonymous one, and its reliability hinges on the existence of corroborative details
       observed by the police.’ ” Id. ¶ 22 (quoting People v. Smulik, 2012 IL App (2d) 110110, ¶ 8).

                                                    -5-
       The court determined that the officer had not observed any details sufficient to corroborate the
       tip of a drunken driver. Id. ¶ 23. Although the officer confirmed the location, direction, make,
       color, and partial plate of the Expedition from the tip, none of these details indicated that the
       driver was engaged in criminal activity. Id.
¶ 27       The State asks us to assume that the tipster called the 911 dispatch system and thus the
       caller had some indicia of reliability. However, there is no evidence in the record indicating
       that the tipster contacted the police through an emergency number. Furthermore, the tipster did
       not provide a name and therefore must be treated as anonymous. See id. ¶ 22. Thus, the
       tipster’s “reliability hinges on the existence of corroborative details observed by the police.”
       (Internal quotation marks omitted.) Id.
¶ 28       Here, the anonymous caller only relayed to the police that they saw people entering the
       residence of 22438 Yates Avenue carrying items such as a television. Nothing in the record
       suggested that the caller observed these people participate in any unlawful conduct. In fact, it
       could appear that the people entering into the house were engaging in innocuous behavior.
       Furthermore, there is no evidence that any effort was made to verify the anonymous tip before
       the officers attempted to contact the residents of 22438 Yates Avenue. The officers never
       observed anyone engaged in criminal activity to corroborate the phone call. In fact, the officers
       did not even see K.M. until they arrested him. Therefore, we find that the tip was
       uncorroborated and unreliable.
¶ 29       Relying on People v. Clay, 349 Ill. App. 3d 24 (2004), K.M. argues that the State lacked
       probable cause to arrest him. In Clay, men fitting the description of “three black males” robbed
       a currency exchange and in the process shot and killed an United Armored employee. Id. at 26.
       The responding police officers found the defendant’s wallet on the sidewalk just outside of the
       currency exchange. Id. Inside the wallet, an officer found identification of the defendant and a
       temporary permit for a Chevy van registered in the name of another person. Id. The police
       traced the address listed for the van and set up surveillance outside. Id. When the defendant left
       the address, the police stopped the car he was driving, asked his name, and escorted him to the
       police station, where he was arrested. Id. On appeal, the defendant argued that the trial court
       erred in finding that the police had probable cause to arrest him. Id. at 29. In reversing the trial
       court, the appellate court reasoned that the defendant, a black man, passing by on the sidewalk
       near the currency exchange around the time of the murder was not enough to support that there
       was probable cause. Id. at 29-30.
¶ 30       We find K.M.’s argument persuasive. Like Clay, the evidence showed that K.M. might
       have engaged in otherwise innocent conduct that just happened to take place in near temporal
       and physical proximity to a reported crime. Evidence of proximity to the scene of a crime does
       not generally provide police probable cause to arrest. Id. at 29. Other than the unverified call
       that did not report a crime, the only information provided was the victim’s call, and this
       evidence is insufficient to establish probable cause to arrest K.M.
¶ 31       The State further argues that when the officer knocked on the door, he saw someone
       looking out of the window but no one answered the door. The State posits that such behavior
       shows consciousness of guilt, which provided further probable cause to believe that the
       individuals in the house were evading the police. The State’s argument is not persuasive. There
       are many obvious reasons why minors would not answer a door for a stranger. Furthermore, we
       are unaware of any case law that provides for imputing guilt to citizens simply because they do
       not answer when a police officer knocks on the door.

                                                    -6-
¶ 32       We find Grossman’s testimony, that the officers arrested K.M. “[b]ased on the totality of
       the circumstances, the residential burglary report that [they] had, the description provided by
       the anonymous caller, and the items recovered,” telling as to whether the officers had
       independent probable cause. His testimony is contrary to the State’s position and indicates that
       the items recovered from the garage and the garbage were indeed a factor in this case.
       Accordingly, we find that the State did not have independent probable cause to arrest K.M. on
       his porch.

¶ 33                                           B. Attenuation
¶ 34        Having found that no independent probable cause existed to arrest K.M., we now
       determine whether Campbell’s delivery of the television, K.M.’s arrest, and K.M.’s
       subsequent confession were attenuated from the initial illegal search.
¶ 35        As noted before, the fourth amendment protects “the right of the people to be secure in their
       persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.,
       amend. IV. Under the exclusionary rule courts are precluded from admitting evidence that is
       gathered by a law enforcement violation of the fourth amendment. People v. Sutherland, 223
       Ill. 2d 187, 227 (2006). The primary purpose of the exclusionary rule is to deter future
       unlawful police conduct and thus effectuate the guarantee of the fourth amendment against
       unreasonable searches and seizures. Illinois v. Krull, 480 U.S. 340, 347 (1987).
¶ 36        “The fruit-of-the-poisonous tree doctrine is an outgrowth of the exclusionary rule
       providing that ‘the fourth amendment violation is deemed the “poisonous tree,” and any
       evidence obtained by exploiting that violation is subject to suppression as the “fruit” of that
       poisonous tree.’ ” People v. Burns, 2016 IL 118973, ¶ 47 (quoting People v. Henderson, 2013
       IL 114040, ¶ 33). Courts have recognized several exceptions to the exclusionary rule. In re
       Jarrell C., 2017 IL App (1st) 170932, ¶ 24. Those exceptions are the independent source
       doctrine, the inevitable discovery doctrine, and the attenuation doctrine. Id.
¶ 37        The exception at issue here is the attenuation doctrine, under which evidence challenged
       for a fourth amendment violation is admissible if the connection between the unconstitutional
       police conduct and the evidence is remote or has been interrupted by some intervening
       circumstances. Utah v. Strieff, 579 U.S. ___, ___, 136 S. Ct. 2056, 2061 (2016). “The
       attenuation doctrine evaluates the causal link between the government’s unlawful act and the
       discovery of evidence, which often has nothing to do with a defendant’s actions.” Id. at ___,
       136 S. Ct. at 2061. Our inquiry is guided by the three factors articulated in Brown v. Illinois,
       422 U.S. 590 (1975). First, we consider the “temporal proximity” between the unconstitutional
       conduct and the discovery of evidence to determine how closely the discovery of evidence
       followed the unconstitutional search. Id. at 603. Second, we examine “the presence of
       intervening circumstances.” Id. at 603-04. Third, we consider “the purpose and flagrancy of
       the official misconduct.” Id. at 604.
¶ 38        K.M. argues that the arrest, the television evidence, and the custodial statement were not
       attenuated from the initial illegal search and should be suppressed. K.M. argues that
       Grossman’s testimony shows that the police relied upon the illegally obtained evidence to
       convince Campbell to produce the television from her house and as probable cause to justify
       the arrest. K.M. further asserts that it is unreasonable to think that, when explaining “the
       situation and case status,” the officer would not have mentioned the fact that they had just
       recovered stolen property from Campbell’s garage. The State argues that Campbell voluntarily

                                                   -7-
       produced the television and K.M. The State contends that there is nothing in the record to
       support respondent’s speculation that Grossman told Campbell about the illegally seized
       evidence or that he exploited it.

¶ 39                                     1. Temporal Proximity
¶ 40       The first factor, temporal proximity between the illegal search and the arrest of K.M.,
       favors suppressing the evidence. Here, the record demonstrates that Grossman and Officer
       Howard retrieved the television from Campbell on her porch only minutes after illegally
       searching her garbage and her garage. Furthermore, the subsequent arrest of K.M. was only
       minutes after the illegal search and moments after Campbell produced the television. There
       was a minimal lapse of time between the search and the arrest. As such, the first factor weighs
       in favor of K.M.’s argument for suppression.

¶ 41                                  2. Independent Intervening Event
¶ 42       “An intervening circumstance is one that dissipates the taint of unconstitutional police
       conduct by breaking the causal connection between the illegal conduct and the [evidence].”
       (Internal quotation marks omitted.) People v. Wilberton, 348 Ill. App. 3d 82, 86 (2004). Where
       an intervening circumstance has been determined sufficient to break the causal chain it has
       been newly discovered information, untainted by illegality. People v. Jackson, 374 Ill. App. 3d
       93, 105 (2007).
¶ 43       The State argues that Campbell’s conduct in producing the television was a voluntary act,
       free from any taint of the illegal search, and constituted an intervening circumstance that
       provided independent probable cause to seize the television. However, the record belies the
       State’s contention. The record demonstrates that after the illegal search and the recovery of the
       victim’s documents and computer accessories, Grossman’s discussion with Campbell on the
       phone prompted her return home. Upon her return, he then explained to her in person the
       “situation and case status.” The police never broke the causal connection between their illegal
       search and obtaining the television. The officers never left K.M.’s property, which
       demonstrates that the taint of the unconstitutional conduct was ongoing at the time that the
       police made contact with Campbell. Any contact with Campbell during that timeframe was
       sufficiently a part of the taint including her delivery of the television. We conclude that there
       was no independent intervening event that broke the causal chain between the illegal search
       and the discovery of the television. Thus, this factor also weighs in favor of K.M.’s motion for
       suppression.

¶ 44                        3. Purpose and Flagrancy of the Official Misconduct
¶ 45       “[A]ttenuation is less likely to be found where the police misconduct in bringing about the
       illegal arrest is flagrant. Police action is flagrant where the investigation [was] carried out in
       such a manner to cause surprise, fear, and confusion, or where it otherwise has a ‘quality of
       purposefulness,’ i.e., where the police embark upon a course of illegal conduct in the hope that
       some incriminating evidence *** might be found.” People v. Jennings, 296 Ill. App. 3d 761,
       765 (1998). Here, the police officers illegally searched the curtilage of K.M.’s home twice in a
       short time span. There was no warrant authorization to search nor was there any indication of
       circumstances justifying an exception to the search warrant requirement. See Pitman, 211 Ill.
       2d at 518. Furthermore, the police requested her presence at the home. The record is unclear

                                                   -8-
       what happened once she arrived, however, we can glean from the testimony that the police
       explained the situation of the case to her and, at some point they asked to search her residence.
       She retrieved the television from inside the home and produced K.M., who was arrested on the
       porch. The police had two opportunities to contact Campbell, when they initially arrived at the
       house and after they received the second call from the victim about the items that were stolen.
       However, the police only attempted to contact Campbell once they had recovered the items
       from the garage and garbage reported missing by the victim. The police had no warrant or
       exigency to be on the property; thus any action the officers had on the property after the second
       call was akin to embarking “upon a course of illegal conduct in hope that some incriminating
       evidence *** might be found.” Jennings, 296 Ill. App. 3d at 765. We determine that this factor
       weighs in favor of K.M.’s argument for suppression.
¶ 46       Taken together, all the factors weigh in favor of suppressing the evidence. We find that
       there was no attenuation between the illegal search of property, the officers obtaining the
       television, and K.M.’s arrest. As such, we hold that the trial court erred in denying the motion
       for suppression as to the television and to quash K.M.’s subsequent arrest.

¶ 47                                  C. Suppression of the Confession
¶ 48       K.M. argues that his confession should be suppressed because of his illegal arrest. “The
       determination that an illegal arrest has occurred is not dispositive of the issue of the
       admissibility of a subsequent confession.” People v. Bates, 218 Ill. App. 3d 288, 297 (1991).
       Our inquiry is whether the confession was obtained by exploitation of the arrest. Id. Evidence
       obtained after an illegal arrest need not be suppressed if the evidence was obtained by means
       sufficiently distinguishable to be purged of the primary taint. Id.
¶ 49       Brown establishes the factors to be considered in determining whether a confession was the
       product of the illegal arrest. These factors include (1) the proximity in time between the arrest
       and the confession, (2) the presence of intervening circumstances, (3) the purpose and
       flagrancy of the police misconduct, and (4) whether Miranda warnings were given. Brown,
       422 U.S. 603-04. The burden of showing redeeming attenuation as to evidence obtained
       through an illegal arrest is on the prosecution. People v. White, 117 Ill. 2d 194, 222 (1987).
¶ 50       In reviewing this issue, we find that the record provides little information about the events
       after K.M.’s arrest. In order to determine the appropriate course of action on review, “we must
       consider whether the record before us is sufficiently complete to allow an independent
       determination on the issue of attenuation.” People v. Ollie, 333 Ill. App. 3d 971, 985 (2002).
       There is information lacking from the record that is important for our consideration. The record
       is silent as to, inter alia, K.M.’s testimony about his confession, whether officers other than
       Grossman were present at K.M’s confession, and the duration of K.M.’s confession. After such
       consideration, we find that we cannot make an independent determination of the admissibility
       of respondent’s confession. Therefore, we find it appropriate to remand the case for an
       attenuation hearing on this issue. See People v. Hernandez, 2017 IL App (1st) 150575
       (reviewing an appeal of a remanded attenuation hearing to determine whether the defendant’s
       statements were sufficiently attenuated from the illegal arrest); People v. Walls, 220 Ill. App.
       3d 564, 580 (1991) (remanding for trial court to conduct attenuation hearing); People v. Young,
       206 Ill. App. 3d 789, 804-05 (1990) (remanding for attenuation hearing of the defendant’s
       confession upon finding that the defendant had been illegally arrested).


                                                   -9-
¶ 51                                      III. CONCLUSION
¶ 52      For the foregoing reasons, we reverse the judgment of the trial court and remand for further
       proceedings.

¶ 53      Reversed and remanded with directions.




                                                 - 10 -